 In the Matter of LYONS-MAGNUS, INC., A CORPORATIONandBAKERY &CONFECTIONERYWORKERS UNION, BRANCH LOCAL 24; INTERNA-TIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 1-6Case'No'. RE-20.-Decided March 8,1941Investigation and Certification of Representatives:stipulationfor certificationupon consent election.Mr. John Paul Jennings,for the Board.Mr. Richard Goldman,of San Francisco, Calif., for the Company.Mr. D. F. Maguire,of San Francisco, Calif., for the International.Mr. Charles J. Janigian,of San Francisco, Calif., for Local 24.Mr. Louis Colcin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 15, 1940, Lyons-Magnus, Inc., engaged in the busi-ness of packing fruits and-syrup, and in manufacturing and packingglace fruit, fruit extracts and bakery supplies at San Francisco,California, herein called the Company, filed with the RegionalDirector for the Twentieth Region (San Francisco, California) apetition alleging that a question affecting commerce had arisen con-cerning the representation of -employees of the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 14, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations' Board Rules and Regulations-Series, 2, as :amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On October 16, 1940, the Company, International Long-shoremen's and Warehousemen's' Union, Local 1-6, herein called theInternational Bakery & Confectionery Workers Union, Branch Local24, herein called Local 24, and counsel for the Board entered intoa "Stipulation for Certification Upon Consent Election."30 N. L. R. B, No. 23.141 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the Stipulation, an election by secret ballot wasconducted on February 14, 1941, under the direction and supervisionof the Regional Director, among all production afid maintenanceemployees at the San Francisco plant of the Company, excludingsupervisory, warehouse, office, and clerical employees, male employeesin the wine and cordial departments, and truck drivers, but in-cluding working foremen, to determine whether said employees de-sired to be represented by the International, by Local 24, or byneither.On February 17, 1941, the Regional Director issued andduly served upon the parties her Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In her Election Report the Regional Director reported as followsconcerning the balloting and its results :Total number eligible to vote________________________________ 169Number of votes for International Longshoremen's and Ware-housemen's Union, Local 1-6, C. I. O_______________________124Number of votes for Bakery & Confectionery Workers Union,Branch Local 24, A. F. L_________________________________19Number of votes for neither________________________________0Total number of votes counted_______________________________143Number of blank ballots_____________________________________2Number of void ballots______________________________________1Number of challenged ballots_______________________________7Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following::FINDINGS OF FACT1.A question affecting commerce has, arisen concerning the repre-sentation of employees of Lyons-Magnus, Inc., San Francisco, Cali-fornia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees at the San Franciscoplant of the Company, excluding supervisory, warehouse, office, andclerical employees, male employees in the wine and cordial depart-ments, and truck drivers, but including working foremen, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3. International Longshoremen's and Warehousemen's Union, Local1-6, affiliated with the Congress of Industrial Organizations, hasbeen designated and selected by a majority of the employees in theabove unit and is their representative for the purposes of collectivebargaining, and is the exclusive representativeof allemployees insuch unit, within the meaning of Section 9 (a) of the NationalLabor Relations Act. LYONS-MAGNUS, INC.CERTIFICATION OF REPRESENTATIVES143By virtue of and pursuant to the power" vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that International Longshoremen's andWarehousemen's Union, Local 1-6, affiliated with the Congress ofIndustrialOrganizations, has been designated and selected by amajority of all production and maintenance employees at the SanFrancisco plant of the Company, excluding supervisory, warehouse;office, and clerical employees, male employees in the wine and cordialdepartments, and truck drivers, but including working foremen, astheir representative for the purpose of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, International Longshore-men's and Warehousemen's Union, Local 1-6, affiliated with theCongress of Industrial Organizations, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.